Citation Nr: 0522179	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  95-13 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the residuals of a cold 
weather injury to the arms, other than rheumatoid or gouty 
arthritis.  


REPRESENTATION

Appellant represented by:	Richard A. Medway, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.     

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating 
decision in which the RO denied service connection for the 
residuals of a cold weather injury to the legs and arms, and 
for rheumatoid or gouty arthritis.  The veteran's attorney 
filed a notice of disagreement (NOD) in January 1995, and a 
statement of the case (SOC) was issued in February 1995.  The 
veteran's attorney filed a substantive appeal in March 1995.  

In September 2002, the veteran testified during a hearing 
before the undersigned Veterans Law Judge (VLJ) in 
Washington, D.C.; a transcript of that hearing is associated 
with the claims file.

In November 2002, the Board undertook additional development 
of the claims under the provisions of 38 C.F.R. § 19.9 (2002) 
and Board procedures then in effect.  However, the provision 
of 38 C.F.R. § 19.9 essentially conferring upon the Board 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO, was  
later held to be invalid.  See Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 
1339 (Fed. Cir. 2003).  Hence, after the completion of the 
previously requested actions, in August 2003, the Board 
remanded the matters to the RO for initial consideration of 
the claims in light of the recently developed evidence.  The 
RO continued its denial of service connection for the 
residuals of a cold weather injury to the legs and arms, and 
for rheumatoid or gouty arthritis (as reflected in a February 
2004 supplemental SOC (SSOC)). 

In September 2004, the Board denied the veteran's claim for 
service connection for rheumatoid or gouty arthritis, and 
remanded the claim for service connection for the residuals 
of a cold weather injury to the legs and arms, other than 
rheumatoid or gouty arthritis, to the RO for additional 
development.  

In its April 2005 rating decision, the RO granted service 
connection and assigned an initial 30 percent rating for the 
residuals of a cold injury to the feet, effective September 
16, 1992.  This decision also reflects, effective January 12, 
1998, the RO's assignment of two separate 30 percent ratings 
for cold injury of the right and left feet.  

Also in April 2005, the RO continued its denial of the 
remaining claim for service connection for the residuals of a 
cold weather injury to the arms, other than rheumatoid or 
gouty arthritis (as reflected SSOC dated that same month).  
Hence, this issue is the only matter remaining before the 
Board.  

For the reasons expressed below, the claim on appeal is again 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claim on appeal is warranted, even though it will, 
regrettably, further delay an appellate decision on this 
matter.

Since this is a fire-related case (i.e., the veteran's 
records are among those presumed destroyed by fire, during 
the 1970's, at the National Personnel Records Center), his 
service medical records are not available.  Records 
documenting in-service hospitalization that have been 
obtained include no reference to cold weather exposure or 
injury.  

On VA examination of the arteries and veins in January 2004, 
the veteran reported that his duty assignment while serving 
in Korea involved continuous exposure to cold outdoor 
temperatures.  He complained of ongoing pain in both wrists 
since service, and intermittent swelling of his hand joints 
that occasionally required hospitalization to reduce the 
arthritis.  The examiner noted that the veteran did not give 
a history of typical Raynaud's phenomenon, but that he 
mentioned that when he was exposed to cold, the fingers on 
both hands became numb.  Examination of the upper extremities 
revealed no obvious swelling, engorged veins, or deformities.  
The assessment was chronic lymphedema of the lower 
extremities, chronic rheumatoid arthritis, and onychomycosis 
of the toenails; the examiner noted that there was nothing to 
indicate that any of these conditions were due to frostbite.   
However, the examiner recommended that the veteran undergo 
further medical evaluation to accurately diagnose any current 
vascular disease of the periphery.  He also noted that x-ray 
and Doppler studies had not recently been performed, which 
might have assisted in delineating any vascular pathology, 
and that it would be helpful if the veteran could be 
evaluated by a vascular surgeon.  

In September 2004, the Board remanded the claim for the 
residuals of a cold weather injury, other than rheumatoid or 
gouty arthritis, for examination by a vascular specialist to 
obtain an opinion as to whether the the veteran most likely 
suffered from a cold injury to the arms and legs in service, 
and if so, whether he had any peripheral vascular disease as 
a residual of this cold injury.  

In March 2005, a VA physician reviewed the claims file, and 
opined that the veteran most likely suffered from a cold 
injury to his extremities during military service, and, that 
the degenerative joint disease component of his current joint 
abnormalities was as likely as not related to the in-service 
cold injury.  In a supplemental opinion dated that same 
month, the physician clarified that only degenerative joint 
disease of the feet was attributable to cold injury. 

In an April 2005 rating action, the RO granted service 
connection for the residuals of a cold weather injury to the 
feet; that same month, the RO continued its denial of service 
connection for the residuals of a cold injury to the arms.  

Notwithstanding the RO's actions on remand, as indicated 
above, the Board's prior directive that the veteran undergo 
evaluation to obtain information as to whether the veteran 
has any vascular disease as a residual of a cold injury in 
service (consistent with the January 2004 examiner's 
recommendation) has not been fulfilled.  As the Board 
emphasizes that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
instructions and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand (see Stegall 
v. West, 11 Vet. App. 268, 271 (1998)), the Board finds that 
further examination of the veteran, in connection with the 
matter remaining on appeal, is warranted..          

Accordingly, the RO should arrange for the veteran to undergo 
further VA examination, at an appropriate medical facility.  
The veteran is hereby notified that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the examination sent to him by the pertinent medical 
facility.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Fredericksburg 
Community Based Outpatient Clinic (CBOC) in Fredericksburg, 
Virginia, dated from October 2003 to December 2004.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Fredericksburg 
CBOC, following the procedures prescribed in 38 C.F.R. 
§ 3.159 (2004) as regards requesting records from Federal 
facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the 
Fredericksburg CBOC all outstanding 
pertinent records of evaluation and/or 
treatment of any problems associated with 
the veteran's arms, from December 2004 to 
the present. The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

2.	The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional pertinent 
evidence not currently of record.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his attorney 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
examination by a vascular surgeon, at an 
appropriate VA medical facility.,.  The 
entire claims file must be made available 
to the physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to 
specifically include x-rays and Doppler 
studies, if feasible) should be 
accomplished, and all clinical findings 
should be reported in detail.  
 
Taking into consideration the results of 
any tests and/or studies accomplished in 
connection with the examination, the 
examiner should clearly indicate whether 
the veteran currently has any vascular 
disease affecting the upper extremities.  
If so, the physician should render an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that such 
disability is medically related to in-
service cold injury.  In providing the 
requested opinion, the examiner should 
specifically note his or her consideration 
of the January 2004 examination report, 
and the March 2005 VA physician's opinion 
regarding the likelihood of cold injury in 
service.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for service connection for the 
residuals of a cold weather injury to the 
arms, other than rheumatoid or gouty 
arthritis, in light of all pertinent 
evidence and legal authority.  

8.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his attorney an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



